DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 6-9, 12-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrow et al (Nucleic Acid Research, 2006, vol.34, no.11, e80, pages 1-12, of record) and in further view of Huang et al (US 2015/0064215, March 2015, of record), Greif et al (EP 2377928, October 2011, of record) and Finn et al (US 2004/0142892, July 2004, cited from IDS).

Abstract) comprising 5’-capped T7 RNA polymerase mRNA (see Abstract, “Production of mRNA”
section on page 2), autogene for T7 polymerase production comprising T7 promoter, IRES
sequence and T7 RNA polymerase gene (see first column on page 9, Figure 7A) and separate
DNA plasmid, pT7Luc, comprising T7 promoter and operably linked protein coding gene (see
Figure 7A). Transfection of cells was carried out using liposomes (see “Transfection studies”
section on pages 3-4). Farrow et al teach that such system is efficient for cytoplasmic
production of gene product in a cell by bypassing the nucleus (see Abstract, first column on
page 2).
Farrow et al do not teach that autogene comprises poly A tail and T7 termination
sequence, or that gene to express is a gene expression inhibitor such as shRNA, or mRNA of SEQ
ID NO: 1, or liposome consisting of DOPC, or that gene expression is inhibited for at least 10 days.
Huang et al teach methods of cancer treatment by using expression system delivering
shRNAs (see Abstract, paragraphs [0003, 0017]). Such system includes plasmid DNA for self
amplification of the T7 RNA polymerase (autogene) comprising operably linked T7 promoter,
IRES, gene encoding T/ polymerase, polyA tail and termination sequence, activated by introduction of T7 RNA polymerase through bacterial carrier (see Figures 8-9, paragraphs [0014,
0031-0032]) and can further include gene for shRNA (see paragraph [0017]).
Greif et al teach mRNA of T7 RNA polymerase of SEQ ID NO: 1 (see paragraph [0052]),
which is identical to instant SEQ ID NO: 1.


comprising DOPC (see paragraphs [0007, 0153]) and can be used for treatment of cancer (see
paragraph [0021]).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to modify the system taught by Farrow et al with elements
taught by Huang et al and using mRNA taught by Grief et al and liposomes taught by Finn et al.
One of the ordinary skill in the art would be motivated to do so, because Farrow et al teach
effective system for gene expression fully in cytoplasm, in nucleus-independent manner,
therefore such system can be used for shRNA production for cancer treatment as taught by
Huang et al instead of protein coding gene as in Farrow et al, simplifying the system of Huang et
al by delivering initial T7 polymerase as mRNA. Finn et al teach the delivery of a system similar
to the one taught by Farrow et al using liposomes consisting of DOPC. Further Grief et al teach
T7 RNA polymerase mRNA which can be used in the system taught by Farrow et al. It is within
the skill of one of the ordinary skill in the art to determine the optimal ratio of nucleic acid to
DOPC as in claim 13. It is expected that such system delivered to cells will provide effects as in
claims 9, 14, 15, 19 and 20 in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Concerning Farrow et al reference Applicant argues that the reference does not teach composition comprising both T7 autogene and DNA fragment encoding gene expression 
Concerning Huang et al reference Applicant argues that the reference teach that RNA polymerase autogene and the target gene for expression are present on the same plasmid, while instant claims require that those elements are present in two separate plasmids. In response instant claim 1 does not require the presence of both elements in different plasmids: it recites the plasmid DNA for self-amplification of T7 polymerase (autogene) and a DNA fragment encoding a gene expression inhibitor, nowhere it specify that those are present on different plasmids.
Concerning Finn et al reference Applicant argues that the reference teaches using one plasmid for expressing T7 polymerase and gene of interest. In response first, the reference was used to teach plasmid delivery using DOPC. Second, as stated above instant claims do not have a specific requirement of autogene and gene of interest being expressed from different plasmids.
Concerning Greif et al reference Applicant argues that it does not make up for deficiencies of other references. In response the deficiencies of other references are discussed above.
Further Applicant argues that there is no rationale to combine the references and there is no expectation of success. In response there is always a need to create new, more effective, 
Further Applicant argues that instant disclosure provides unexpected results referring to Figures 4A, 4C, 6, 7B. In response the results provided simply show that the system claimed works as expected. There is nothing unexpected in those results. Also, there is no comparison of dual plasmid administration with one plasmid administration, which would prove that one system works better than the other as extensively argued by Applicant.
Rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635